FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID JAMES DODD,                                 No. 11-15283

               Plaintiff - Appellant,             D.C. No. 2:10-cv-02566-RCB-
                                                  ECV
  v.

UNKNOWN PARTIES, C.O. and C.O. II;                MEMORANDUM *
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       David James Dodd, an Arizona state prisoner, appeals pro se from the

district court’s order dismissing as time-barred his 42 U.S.C. § 1983 action

alleging deliberate indifference to his safety. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004),

and we affirm.

      The district court properly dismissed Dodd’s claims as time-barred because

the claims accrued more than four years before Dodd filed his complaint. See id. at

927 (for § 1983 claims, the courts apply the forum state’s statute of limitations for

personal injury claims); Ariz. Rev. Stat. § 12-542(1) (two-year statute of

limitations for personal injury actions).

      Dodd’s remaining contentions are unpersuasive.

      AFFIRMED.




.




                                            2                                   11-15283